Pratt, J. :
When the defendant’s car reached the line of the intersecting street the horse and wagon were visible, about 250 feet away, coming at a rapid rate. There is no evidence that its rate of speed increased : yet before the car crossed the narrow street (thirty feet), the collision occurred. The car might have been stopped in twelve feet. Had that been done it is nearly certain the collision would not have taken place.
Ordinarily, the driver of a horse car would have no reason to apprehend danger from a wagon 250 feet away, and might well suppose himself justified in pursuing his route without reference to it. But, in the case at bar, where the team was proceeding at such a rate as to show that it was without control, or that no reliance could be placed upon the discretion of its driver, perhaps the prudent course for defendant’s driver to pursue would have been to stop his car and let the wagon pass in front.
Carriers of passengers are held to a high degree of care, and we think in this case the question whether such care was exercised should have been submitted to the jury.
New trial granted, costs to abide event.
BarNARd, P. J., concurred; Gilbert, J., not sitting.
Judgment reversed and new trial granted, costs to abide event.